EXHIBIT 99.1 FOR IMMEDIATE RELEASE TSX: SLW August 8, 2011 NYSE: SLW SILVER WHEATON REVENUES MORE THAN DOUBLE Vancouver, British Columbia – Silver Wheaton Corp. (“Silver Wheaton” or the “Company”) (TSX:SLW)(NYSE:SLW) is pleased to announce its unaudited results for the second quarter ended June 30, 2011. SECOND QUARTER HIGHLIGHTS · Attributable silver equivalent production increased 5% compared with Q2 2010, to 6.2 million ounces (5.9 million ounces of silver and 6,500 ounces of gold). · Revenue more than doubled compared with Q2 2010, to a record US$194.8 million, on silver equivalent sales of 5.1 million ounces (4.9 million ounces of silver and 5,700 ounces of gold). · Net earnings almost tripled compared with Q2 2010 (on an adjusted basis1), to a record US$148.1 million (US$0.42 per share). · Operating cash flows increased 151% compared with Q2 2010, to a record US$168.3 million (US$0.48 per share1). · Cash operating margin1 increased 137% compared with Q2 2010, to a record US$34.21 per silver equivalent ounce, demonstrating Silver Wheaton’s significant leverage to increasing silver prices. · Average cash costs of US$4.141 per silver equivalent ounce. · Quarter-end cash balance of US$701.4 million, with a net cash position of US$608.5 million. · Randy Smallwood, the President and one of the founders of Silver Wheaton, was appointed Chief Executive Officer, replacing Peter Barnes who resigned effective April 11, 2011. Since 2004, Mr. Smallwood has been instrumental in building Silver Wheaton into the second largest silver company in the world. “Silver Wheaton delivered another quarter of record financial results in Q2 2011,” said Randy Smallwood, President and Chief Executive Officer of Silver Wheaton. “Though quarterly silver sales have lagged production over the past year, primarily due to a build-up of concentrate inventories at Glencore’s Yauliyacu mine in Peru and Goldcorp’s Peñasquito mine in Mexico, we have now had five consecutive quarters of increasing operating cash flows. With silver production rates forecast to grow by 80% over the next five years, and ongoing global economic and political uncertainties -2- supporting robust silver prices, our shareholders should continue benefiting from strong free cash flow generation in the years ahead.” “Quarterly production wasimpacted by operational challenges at some of our partners’ mines, including lower quarterly throughput than anticipated at the Peñasquito mine in Mexico, which continues to ramp up production levels; and a one month mill workers’ strike at the San Dimas Mine in Mexico, which is now resolved. As previously reported, Silver Wheaton has reduced its 2011 attributable silver equivalent production guidance, primarily due to decreased annual production guidance at the Peñasquito mine, which is now anticipated to reach full production capacity in early 2012. Our long-term 2015 attributable production guidance remains unchanged at approximately 43 million silver equivalent ounces, including 35,000 ounces of gold, which is one of the strongest growth profiles in the entire precious metals industry.” “The mining industry once again finds itself facing significant inflationary pressures, resulting in accelerating operating and capital costs. The benefits to Silver Wheaton in this environment are twofold. First, Silver Wheaton is immune from inflationary cost pressures as our unique business model guarantees essentially fixed operating costs of approximately US$4/oz. Fixed costs provide our investors with significant margin expansion as silver prices climb. Second, as mining companies’ capital commitments continue to materially increase, and cash needs arise, Silver Wheaton can offer a very attractive source of funds compared to other forms such as debt and equity. When combined with one of the strongest growth profiles in the precious metals industry and a dividend yield with the potential to grow over time, we believe that Silver Wheaton continues to be the premier investment vehicle for investors desiring silver exposure.” Financial Review Revenues Revenue was US$194.8 million in the second quarter of 2011, on silver equivalent sales of 5.1 million ounces (4.9 million ounces of silver and 5,700 ounces of gold). This represents a 105% increase from the US$95 million in revenue generated in the second quarter of 2010, due primarily to increases in the average realized selling price of silver and gold of 108% and 24%, respectively. Costs and Expenses Average cash costs in the second quarter of 2011 were US$4.141 per silver equivalent ounce, compared with US$4.031 during the comparable period of 2010. This resulted in cash operating margins1 of US$34.21 per silver equivalent ounce, a 137% increase compared with the second quarter of 2010, demonstrating Silver Wheaton’s leverage to increasing silver prices. Second quarter net earnings included several non-cash expenses. These included a US$3.0 million expense, classified as ‘Other’, primarily in relation to a US$2.7 million non-cash, fair value loss recorded on the Company’s share purchase warrants held. In addition, the Company recorded a non-cash deferred income tax expense of US$2.2 million, primarily in relation to income from Canadian operations. Earnings and Operating Cash Flow -3- Net earnings in the second quarter of 2011 were US$148.1 million (US$0.42 per share), compared with adjusted net earnings1 of US$52.7 million (US$0.15 per share) for the same period in 2010, an increase of 181%. Cash flow from operations in the second quarter of 2011 were US$168.3 million (US$0.48 per share1), compared with US$67.0 million (US$0.20 per share1) for the same period in 2010, an increase of 151%. The increase in net earnings and operating cash flow is primarily attributable to increased selling prices of silver and gold. Balance Sheet At the end of the second quarter, the Company had approximately US$701 million of cash on hand and US$400 million of available credit under its revolving bank debt facility. The cash and available credit, together with strong operating cash flows, position the Company well to execute on its growth strategy of acquiring additional accretive silver stream interests. Operations Highlights Attributable silver equivalent production was 6.2 million ounces (5.9 million ounces of silver and 6,500 ounces of gold) in the second quarter of 2011, a 5% increase compared to the second quarter of 2010. At Goldcorp’s world-class Peñasquito mine, silver grades and recoveries continued to meet or exceed expectations; however, processing rates were less than anticipated in the quarter. This was due to lower than forecast pebble feed from the SAG mills to the high pressure grinding roll circuit, and slower-than-expected progress on the raising of the tailings dam embankment resulting in insufficient water for full operation of the milling circuit. Goldcorp is undertaking measures to remedy these issues and full production capacity of 130,000 tonnes-per-day is anticipated to be achieved by the end of the first quarter of 2012. Primero’s San Dimas mine experienced a 31-day mill workers’ strike, beginning on March 30, 2011, resulting in reduced mill throughput levels during the second quarter. The strike was resolved on May 2, 2011. As the San Dimas mill has been running below its nameplate capacity of 2,100 tonnes-per-day, Primero expects that the ore stock-piled during the stoppage can be processed in addition to regular daily production, and anticipates meeting its annual forecast silver production. Barrick Gold Corporation’s world-class gold-silver Pascua-Lama project remains on track to commence production in the first half of 2013. Over 40% of the pre-production capital budget of $4.7 to $5.0 billion has been committed with the engineering design approximately 90% complete. In Chile, earthworks are more than 80% complete, with significant infrastructure development in Argentina also advancing. Preparations are underway to commence pre-strip mining in Q4 2011.Once in production, Pascua-Lama is forecast to be one of the largest and lowest cost gold mines in the world with an expected mine life in excess of 25 years. In its first full five years of operation, Silver Wheaton’s attributable silver production is expected to average nine million ounces annually. Payable silver equivalent ounces produced but not yet delivered by our partners increased by over 500,000 ounces in the second quarter, resulting in a total of approximately 3.5 million payable ounces at June 30, 2011. This was primarily the result of a continued build-up in concentrate inventories at the Peñasquito mine as it -4- ramps up production levels, as well as at the Yauliyacu mine which continues to experience an irregular concentrate shipment schedule. Since mid-2009, concentrate shipments from the Yauliyacu mine have been affected by the shut-down of the Doe Run Peru smelter, the largest buyer of the concentrate produced at the mine. Since that time, Glencore has had to make alternative smelting arrangements for its stockpiled bulk concentrates at Yauliyacu. This has led to an inconsistent delivery schedule and a corresponding increase in the cumulative payable silver equivalent ounces produced but not yet delivered to Silver Wheaton. In the second quarter of 2011, Glencore began producing separate, and more marketable, copper and lead concentrates, replacing the bulk concentrate. The consistency and quantity of these new concentrates are expected to increase in future quarters, and we anticipate more consistent silver deliveries to Silver Wheaton as this occurs. As at June 30, 2011, approximately 1.3 million ounces of cumulative payable silver equivalent ounces have been produced at Yauliyacu but not yet delivered to Silver Wheaton. Approximately 900,000 ounces are attributable to the bulk concentrate, while 400,000 ounces are attributable to the new copper and lead concentrates. Detailed mine by mine production and sales figures can be found in the Appendix of the press release or in Silver Wheaton’s MD&A in the ‘Results of Operations and Operational Review’ section. Operational highlights do not include material updates at mines with which Silver Wheaton has a silver purchase agreement but our partners have yet to report their quarterly results. This earnings release should be read in conjunction with Silver Wheaton’s unaudited MD&A and Financial Statements, which are available on the Company’s website at www.silverwheaton.com and have also been posted on SEDAR at www.sedar.com. Webcast and Conference Call Details A conference call will be held Monday, August 8, 2011, starting at 11:00 am (Eastern Time) to discuss these results. To participate in the live call use one of the following methods: Dial toll free from Canada or the US:1-888-231-8191 Dial from outside Canada or the US: 1-647-427-7450 Pass code:80457512 Live audio webcast:www.silverwheaton.com Participants should dial in five to ten minutes before the call. The conference call will be recorded and you can listen to an archive of the call by one of the following methods: Dial toll free from Canada or the US: 1-800-642-1687 Dial from outside Canada or the US: 1- 416-849-0833 Pass code:80457512 Archived audio webcast:www.silverwheaton.com -5- About Silver Wheaton Silver Wheaton is the largest silver streaming company in the world. Based upon its current agreements, forecast 2011 attributable production is 25 to 26 million silver equivalent ounces, including 15,000 ounces of gold. By 2015, annual attributable production is anticipated to increase significantly to approximately 43 million silver equivalent ounces, including 35,000 ounces of gold. This growth is driven by the Company’s portfolio of world-class assets, including silver streams on Goldcorp’s Peñasquito mine and Barrick’s Pascua-Lama project. 1. Silver Wheaton has included, throughout this document, certain non-IFRS performance measures, including (i) average cash costs of silver and gold on a per ounce basis; (ii) operating cash flows per share (basic and diluted); (iii) cash operating margin and; (iv) adjusted net earnings and adjusted net earnings per share. i. Average cash cost of silver and gold on a per ounce basis is calculated by dividing the cost of sales by the ounces sold.In the precious metals mining industry, this is a common performance measure but does not have any standardized meaning.The Company believes that, in addition to conventional measures prepared in accordance with IFRS, certain investors use this information to evaluate the Company’s performance and ability to generate cash flow. ii. Cash operating margin is calculated by subtracting the average cash cost of silver and gold on a per ounce basis from the average realized selling price of silver and gold on a per ounce basis.The Company presents cash operating margin as it believes that certain investors use this information to evaluate the Company’s performance in comparison to other companies in the precious metals mining industry who present results on a similar basis. iii. Operating cash flow per share (basic and diluted) is calculated by dividing cash generated by operating activities by the weighted average number of shares outstanding (basic and diluted).The Company presents operating cash flow per share as it believes that certain investors use this information to evaluate the Company’s performance in comparison to other companies in the precious metals mining industry who present results on a similar basis. iv. Adjusted net earnings and adjusted net earnings per share is calculated by removing the effects of the non-cash, fair value adjustment on the Company’s previously issued and outstanding share purchase warrants which had an exercise price denominated in Canadian dollars from net earnings of the Company.As more fully described in the financial statements, these warrants are classified as a financial liability with any fair value adjustments being reflected as a component of net earnings.The Company believes that, in addition to conventional measures prepared in accordance with IFRS, the Company and certain investors use this information to evaluate the Company’s performance.For the three months ended June 30, 2010, the net effect of these adjustments was to increase net earnings by US$37.4 million. As there were no share purchase warrants with an exercise price denominated in Canadian dollars outstanding during 2011, there were no fair value adjustments recorded as a component of net earnings during the three months ending June 30, 2011. As a result, adjusted net earnings is equivalent to net earnings for this period. These non-IFRS measures do not have any standardized meaning prescribed by IFRS, and other companies may calculate these measures differently.The presentation of these non-IFRS measures is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with IFRS. CAUTIONARY NOTE REGARDING FORWARD LOOKING-STATEMENTS The information contained herein contains “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 and “forward-looking information” within the meaning of applicable Canadian securities legislation.Forward-looking statements, which are all -6- statements other than statements of historical fact, include, but are not limited to, statements with respect to the future price of silver and gold, the estimation of mineral reserves and resources, the realization of mineral reserve estimates, the timing and amount of estimated future production, costs of production, reserve determination, reserve conversion rates and statements as to any future dividends.Generally, these forward-looking statements can be identified by the use of forward-looking terminology such as “plans”, “expects” or “does not expect”, “is expected”, “budget”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates” or “does not anticipate”, or “believes”, or variations of such words and phrases or statements that certain actions, events or results “may”, “could”, “would”, “might” or “will be taken”, “occur” or “be achieved”.Forward-looking statements are subject to known and unknown risks, uncertainties and other factors that may cause the actual results, level of activity, performance or achievements of Silver Wheaton to be materially different from those expressed or implied by such forward-looking statements, including but not limited to: fluctuations in the price of silver and gold; the absence of control over mining operations from which Silver Wheaton purchases silver or gold and risks related to these mining operations including risks related to fluctuations in the price of the primary commodities mined at such operations, actual results of mining and exploration activities, economic and political risks of the jurisdictions in which the mining operations are located and changes in project parameters as plans continue to be refined; and differences in the interpretation or application of tax laws and regulations; as well as those factors discussed in the section entitled “Description of the Business - Risk Factors” in Silver Wheaton's Annual Information Form available on SEDAR at www.sedar.com and in Silver Wheaton's Form 40-F on file with the U.S. Securities and Exchange Commission in Washington, D.C. Forward-looking statements are based on assumptions management believes to be reasonable, including but not limited to: the continued operation of the mining operations from which Silver Wheaton purchases silver or gold, no material adverse change in the market price of commodities, that the mining operations will operate and the mining projects will be completed in accordance with their public statements and achieve their stated production outcomes, and such other assumptions and factors as set out herein. Although Silver Wheaton has attempted to identify important factors that could cause actual results to differ materially from those contained in forward-looking statements, there may be other factors that cause results not to be as anticipated, estimated or intended.There can be no assurance that forward-looking statements will prove to be accurate. Accordingly, readers should not place undue reliance on forward-looking statements. Silver Wheaton does not undertake to update any forward-looking statements that are included or incorporated by reference herein, except in accordance with applicable securities laws. -7- Condensed Interim Consolidated Statement of Operations (unaudited) Three Months Ended June 30 Six Months Ended June 30 (US dollars and shares in thousands, except per share amounts - unaudited) Sales $ Cost of sales $ Depletion $ Earnings from operations $ Expenses and other income General and administrative 1 $ Loss on fair value adjustment of Canadian dollar share purchase warrants issued - - Foreign exchange gain Other expense (income) $ Earnings before tax $ Deferred income tax (expense) recovery Net earnings $ Basic earnings per share $ Diluted earnings per share $ Weighted average number of shares outstanding Basic Diluted 1) Equity settled stock based compensation (a non-cash item) included in general and administrative expenses. $ -8- Condensed Interim Consolidated Balance Sheets (unaudited) June 30 December 31 January 1 (US dollars in thousands - unaudited) Assets Current assets Cash and cash equivalents $ $ $ Accounts receivable Other Total current assets $ $ $ Non-current assets Silver and gold interests $ $ $ Long-term investments Deferred income taxes - - Other Total non-current assets $ $ $ Total assets $ $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ $ Current portion of bank debt Current portion of silver interest payments Total current liabilities $ $ $ Non-current liabilities Deferred income taxes $ - $ $ - Liability for Canadian dollar share purchase warrants - - Long-term portion of bank debt Long-term portion of silver interest payments Total non-current liabilities $ $ $ Total liabilities $ $ $ Shareholders' Equity Issued capital and contributed surplus $ $ $ Retained earnings Long-term investment revaluation reserve (net of tax) Total shareholders' equity $ $ $ Total liabilities and shareholders' equity $ $ $ -9- Condensed Interim Consolidated Statement of Cash Flows (unaudited) Three Months Ended June 30 Six Months Ended June 30 (US dollars in thousands - unaudited) Operating Activities Net earnings $ Items not affecting cash Depreciation and depletion Equity settled stock-based compensation Deferred income tax expense (recovery) Loss on fair value adjustment of Canadian dollar share purchase warrants issued - - Loss on fair value adjustment of share purchase warrants held Other expense (income) Change in non-cash operating working capital Cash generated by operating activities $ Financing Activities Bank debt repaid $ Share issue costs - - - Share purchase warrants exercised - 61 Share purchase options exercised Dividends paid - - Cash (applied to) generated by financing activities $ Investing Activities Silver and gold interests $ Long-term investments Proceeds on disposal of long-term investments - - - Other Cash (applied to) generated by investing activities $ Effect of exchange rate changes on cash and cash equivalents $ $ 72 $ $ Increase in cash and cash equivalents $ Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Interest paid $ Interest received $ $ 90 $ $ -10- Results of Operations (unaudited) Three Months Ended June 30, 2011 Ounces produced 2 Ounces sold Sales (US$’s) Average realized price (US$'s per ounce) Average cash cost (US$'s per ounce) 3 Average depletion (US$'s per ounce) Net earnings (loss) (US$’s) Cash flow from (used in) operations (US$’s) Silver San Dimas $ Zinkgruvan Yauliyacu Peñasquito Cozamin Barrick 4 Other 5 $ Gold Minto Silver Equivalent 6 $ Corporate General and administrative Other Total corporate $ 1) All figures in thousands except gold ounces produced and sold and per ounce amounts. 2) Ounces produced represent the quantity of silver and gold contained in concentrate or doré prior to smelting or refining deductions and certain production figures are based on management estimates. 3) Refer to discussion on non-IFRS measures. 4) Comprised of the Lagunas Norte, Pierina and Veladero silver interests. 5) Comprised of the Los Filos, Mineral Park, Neves-Corvo, Stratoni, Keno Hill, Minto, Campo Morado and Aljustrel silver interests. 6) Gold ounces produced and sold are converted to a silver equivalent basis on the ratio of the average silver price received to the average gold price received during the period from the assets that produce both gold and silver. -11- Three Months Ended June 30, 2010 Ounces produced 2 Ounces sold Sales (US$’s) Average realized price (US$'s per ounce) Average cash cost (US$'s per ounce) 3 Average depletion (US$'s per ounce) Net earnings (loss) (US$’s) Cash flow from (used in) operations (US$’s) Silver San Dimas $ Zinkgruvan Yauliyacu Peñasquito Cozamin Barrick 4 Other 5 $ Gold Minto Silver Equivalent 6 $ Corporate General and administrative Loss on fair value adjustment of Canadian dollar share purchase warrants issued Other Total corporate $ 1) All figures in thousands except gold ounces produced and sold and per ounce amounts. 2) Ounces produced represent the quantity of silver and gold contained in concentrate or doré prior to smelting or refining deductions and certain production figures are based on management estimates. 3) Refer to discussion on non-IFRS measures. 4) Comprised of the Lagunas Norte, Pierina and Veladero silver interests. 5) Comprised of the Los Filos, Mineral Park, Neves-Corvo, Stratoni, Minto and Campo Morado silver interests in addition to the previously owned La Negra and San Martin silver interests. 6) Gold ounces produced and sold are converted to a silver equivalent basis on the ratio of the average silver price received to the average gold price received during the period from the assets that produce both gold and silver. -12- Six Months Ended June 30, 2011 Ounces produced 2 Ounces sold Sales (US$’s) Average realized price (US$'s per ounce) Average cash cost (US$'s per ounce) 3 Average depletion (US$'s per ounce) Net earnings (loss) (US$’s) Cash flow from (used in) operations (US$’s) Silver San Dimas $ Zinkgruvan Yauliyacu Peñasquito Cozamin Barrick 4 Other 5 $ Gold Minto Silver Equivalent 6 $ Corporate General and administrative Other Total corporate $ 1) All figures in thousands except gold ounces produced and sold and per ounce amounts. 2) Ounces produced represent the quantity of silver and gold contained in concentrate or doré prior to smelting or refining deductions and certain production figures are based on management estimates. 3) Refer to discussion on non-IFRS measures. 4) Comprised of the Lagunas Norte, Pierina and Veladero silver interests. 5) Comprised of the Los Filos, Mineral Park, Neves-Corvo, Stratoni, Keno Hill, Minto, Campo Morado and Aljustrel silver interests. 6) Gold ounces produced and sold are converted to a silver equivalent basis on the ratio of the average silver price received to the average gold price received during the period from the assets that produce both gold and silver. -13- Six Months Ended June 30, 2010 Ounces produced 2 Ounces sold Sales (US$’s) Average realized price (US$'s per ounce) Average cash cost (US$'s per ounce) 3 Average depletion (US$'s per ounce) Net earnings (loss) (US$’s) Cash flow from (used in) operations (US$’s) Silver San Dimas $ Zinkgruvan Yauliyacu Peñasquito Cozamin Barrick 4 Other 5 $ Gold Minto Silver Equivalent 6 $ Corporate General and administrative Loss on fair value adjustment of Canadian dollar share purchase warrants issued Other Total corporate $ 1) All figures in thousands except gold ounces produced and sold and per ounce amounts. 2) Ounces produced represent the quantity of silver and gold contained in concentrate or doré prior to smelting or refining deductions and certain production figures are based on management estimates. 3) Refer to discussion on non-IFRS measures. 4) Comprised of the Lagunas Norte, Pierina and Veladero silver interests. 5) Comprised of the Los Filos, Mineral Park, Neves-Corvo, Stratoni, Minto and Campo Morado silver interests in addition to the previously owned La Negra and San Martin silver interests. 6) Gold ounces produced and sold are converted to a silver equivalent basis on the ratio of the average silver price received to the average gold price received during the period from the assets that produce both gold and silver. For further information, please contact: Brad Kopp Senior Vice President, Investor Relations Silver Wheaton Corp. Tel: 1-800-380-8687 Email: info@silverwheaton.com Website: www.silverwheaton.com
